 

SECURITY AGREEMENT

(PFI General — All-Inclusive Security Interest

Covering Personal Property)

(With Select Financing Provisions)

 

THIS SECURITY AGREEMENT (“this Agreement” or “Security Agreement”) is entered
into on November 15, 2017 (“Effective Date”) by and between MagneGas
Corporation, a Delaware corporation (“Debtor”), as lessee and debtor, with and
for the benefit of Point Financial, Inc., an Arizona corporation (“Lessor”), its
transferees, and assigns, as lessor and secured party. (The Lessor and each
subsequent transferee of the Lease Agreement described below, whether taking by
endorsement or otherwise, are herein successively called “Secured Party.” Debtor
and Secured Party are referenced collectively as the “Parties” and individually
as a “Party”.)

 

REPRESENTATIONS OF DEBTOR

 

A. Secured Party has provided financial accommodations to Debtor in the form of
a lease of personalty evidenced by that Equipment Lease Agreement of even date
herewith (the “Lease Agreement”) by and between Secured Party, as lessor, and
Debtor, as lessee. To secure payment of the Lease Agreement and performance of
all of Debtor’s promises and undertakings in connection therewith, Debtor has
agreed to grant first and prior blanket lien and security interests in favor of
Secured Party on all of Debtor’s personal property except any and all
Intellectual Property, whether now owned or hereafter acquired.     B. To secure
the Lease Agreement, among other things Secured Party has required that Debtor
enter into this Security Agreement granting Secured Party a first and prior lien
on all personal property of Debtor except any and all Intellectual Property
(except for Permitted Liens, as defined below), whether now owned or hereafter
acquired and wherever situated.     C. Upon the Effective Date of this
Agreement, (i) Debtor will be indebted to Secured Party, (ii) value will have
been given to or for the benefit of Debtor under the Lease Agreement, and (iii)
Debtor will have rights in the Collateral described below.

 

NOW, THEREFORE, in reliance upon the foregoing representations of Debtor, and in
consideration of the following mutual agreements and other valuable
consideration, the receipt and sufficiency of which are acknowledged, and
intending to be legally bound, the Parties agree as follows:

 

AGREEMENTS

 

1. Certain Defined Terms.

 

1.1 “Collateral” as defined for purposes of this Agreement collectively includes
all items/categories of personal property set forth in paragraph 2 below,
including the items more specifically described in the attached Schedule 1 (if
any).

 

1.2 “Obligations” as defined in paragraph 4 below.

 

1.3 References to the “UCC” mean the provisions of the Uniform Commercial Code
in effect in Arizona (the “State”).

 

1.4 Defined or referenced terms which are capitalized and identified by a
following asterisk (e.g., Accounts* as first used in Section 2, below) upon
their first use herein shall have the respective meanings ascribed in the UCC
unless the specific context indicates differently.

 

1.5 Other defined terms have the respective meanings ascribed in this Agreement,
and such terms when defined are indicated by parentheses and bold print (e.g.,
“Collateral” as defined in Section 1.1, above).

 

1.6 As used hereinafter, “Debtor” shall mean, severally and collectively,
MagneGas Corporation, a Delaware corporation, and each of its subsidiaries,
whether now existing or hereafter established, and whether or not that
subsidiary has signed a counterpart of this Agreement, and each of its
affiliates that has signed a counterpart of this Agreement, whether now existing
or hereafter established.

 

  Page 1 of 12 

 



 

2. Collateral Covered by this Agreement. This Security Agreement applies to
“Collateral”, meaning Debtor’s interests in and rights to: (i) all present and
future Accounts* (including Health-Care Insurance Receivables*), Chattel Paper*
(including all Tangible Chattel Paper* and any Electronic Chattel Paper*), all
Goods* including those in the nature of Inventory* and Equipment* and any
Software* imbedded therein, Instruments* (including Promissory Notes*),
Investment Properties* and related Financial Assets*, Documents*, Letter of
Credit Rights*, Deposit Accounts*, and General Intangibles* (including Payment
Intangibles* and Software*); (ii) any specifically described Collateral set out
on a Schedule 1 from time to time attached hereto (if attached, Schedule 1 must
include any specifically described Commercial Tort Claim(s)* intended to be
included in the Collateral), (iii) all present and future records, writings,
papers and data kept or relating to any part or component of the Collateral, in
all forms (written, photographic, microfilm, microfiche, electronic or
otherwise, and the computer software and other media, together with its related
hardware and equipment, as may be required to utilize, create, maintain, process
and retrieve the same); and (iv) all present and future accessions,
improvements, and additions thereto and all substitutions therefor, and all
Supporting Obligations*, Products* and Proceeds* thereof, provided that any of
Debtor’s rights or interests in any Intellectual Property shall not be deemed
“Collateral” unless a non-cured Event of Default has occurred and is continuing.

 

3. Grant Security Interest. For valuable consideration, Debtor hereby grants to
Secured Party a security interest in each and all of the Collateral to secure
all Obligations.

 

4. Obligations Secured. This Security Agreement and the security interests
granted hereby secure all of the following: (i) payment of all indebtedness,
obligations and liabilities evidenced by or arising under the Lease Agreement
and the other documents entered into by Debtor for the benefit of the Secured
Party in connection with the Lease Agreement (collectively, the “Transaction
Documents”), (ii) performance of all provisions, covenants, terms and conditions
under this Agreement or the other Transaction Documents, (iii) all rents,
payments, fees, costs and expenses owed under the Lease Agreement, or the
Transaction Documents, and (iv) all extensions, renewals, modifications,
amendments and replacements of the same (collectively, “Obligations”).

 

5. Performance under Transaction Documents and Perfection of Security
Interest(s).

 

5.1 Debtor agrees to perform timely and fully all of its Obligations and to keep
all promises to and agreements with Secured Party under all of the Transaction
Documents. This is a continuing Security Agreement and all rights, powers and
remedies will apply to all Obligations and it will continue in full force and
effect until all such Obligations have been paid and performed in full
regardless of any applicable statute of limitations pertaining to any
Obligation, or until the same are released by Secured Party.

 

5.2 The security interests granted hereby and pursuant to the other Transaction
Documents are intended to be a “blanket” interest in all property of Debtor
except any Intellectual Property and in furtherance of that intent Debtor hereby
grants to Secured Party a limited power of attorney while this Security
Agreement shall be in effect, to complete and attach a Schedule 1 to this
Security Agreement from time to time to specifically describe items of
Collateral, including but not limited to Commercial Tort Claims in which Debtor
at any time has an interest. Further, Debtor hereby irrevocably authorizes
Secured Party to complete, file or record one or more financing statements or
amendments thereto or continuations thereof pursuant to the UCC covering all
Collateral under this Security Agreement. Debtor will pay or reimburse the cost
of filing or recording the same in all public offices whenever and wherever such
filing or recording is deemed necessary by Secured Party. Collateral may be
described in greater or lesser detail in any filing than as set forth in this
Security Agreement, to the fullest extent permitted under the UCC. Debtor will
cooperate with and reasonably assist Secured Party (i) in obtaining
acknowledgments from third parties holding Collateral of Secured Party’s
beneficial lien and interest therein, (ii) in providing notices to all third
party Account Debtors* of any of the Accounts receivable, and (iii) in obtaining
control of all Collateral which is Deposit Accounts, Investment Property,
Letter-of-Credit Rights or Electronic Chattel Paper. Debtor, upon written
request, will promptly furnish any information pertinent thereto to Secured
Party.

 

5.3 Debtor agrees further to take or permit Secured Party to take the following
actions with respect to specific Collateral:

 

  Page 2 of 12 

 



 

5.3.1 Promissory Notes and Tangible Chattel Paper. If Debtor holds or later
acquires any Promissory Notes or Tangible Chattel Paper in excess of $100,000,
Debtor will, upon the occurrence of a non-cured Event of Default, promptly
endorse, assign and deliver the same to Secured Party, together with any
endorsements, allonges, assignments or documents of assignment and transfer duly
executed in blank as Secured Party specifies to and requests in writing from
Debtor.

 

5.3.2 Collateral Held by Bailee(s). If any Goods or Inventory are or become in
the possession of a bailee in excess of $100,000, Debtor will promptly obtain an
acknowledgment from the bailee reasonably acceptable to Secured Party that such
bailee holds the Goods as Collateral for the benefit of Secured Party pursuant
to this Agreement and will recognize the security interest of and act upon
instructions from Secured Party without further action or consent by Debtor.

 

5.3.3 Electronic Chattel Paper and Transferable Records. If Debtor at any time
holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” as defined in Section 201 of the federal Electronic
Signatures in Global and National Commerce Act (“ESGNC”) or in Section 16 of the
Uniform Electronic Transactions Act (“UETA”) as in effect in the State or any
other state, in each case, in excess of $100,000, Debtor will promptly notify
Secured Party and, upon the occurrence of a non-cured Event of Default, and at
its election and written request, will take such commercially reasonable actions
as may be requested to vest in the Secured Party “control” under the UCC of such
Electronic Chattel Paper or control under Section 201 of ESGNC or Section 16 of
UETA of such transferable record. In its discretion, Secured Party may permit
Debtor to make alterations to such Electronic Chattel Paper or transferable
record, provided that control of the same is maintained by Secured Party as
provided above.

 

5.3.4 Letter-of-Credit Rights. If Debtor is or becomes a beneficiary under any
Letter of Credit issued in favor of or assigned to Debtor in excess of $100,000,
Debtor will promptly notify Secured Party and, at its election and written
request, will take commercially reasonable efforts to either (i) arrange for the
issuer and any confirming party of such letter of credit to consent to an
assignment directly to Secured Party of the proceeds of any drawing under such
Letter of Credit or (ii) arrange for Secured Party to become the transferee
beneficiary of the Letter of Credit; both to be contingent upon the occurrence
of a non-cured Event of Default.

 

5.3.5 Commercial Tort Claim(s). If Debtor now has or at any time acquires or has
acquired a Commercial Tort Claim in excess of $100,000, Debtor will promptly
notify Secured Party of the same, in an authenticated writing reasonably
acceptable to Secured Party, setting out the nature of such Claim in sufficient
detail to identify the same, and grant to Secured Party in that writing a
security interest therein and all Proceeds thereof, incorporating the terms of
this Agreement by reference.

 

5.3.6 Investment Property. If Debtor now or any time after holds or acquires any
Certificated Securities* for its own benefit (and not as an accommodation to its
shareholders) in excess of $100,000, upon the occurrence of a non-cured Event of
Default, the Debtor will promptly endorse, assign, pledge and deliver the same
to Secured Party, together with such instruments of assignment or transfer duly
executed in blank and in form acceptable to Secured Party. If Debtor now or at
any time after holds or acquires any Uncertificated Securities* or Commodities*,
that are issued to or for the benefit or Debtor or its nominee directly by any
issuer or seller thereof in excess of $100,000, Debtor will promptly notify and
inform Secured Party thereof, and at Secured Party’s election and written
request in any form reasonably acceptable to Secured Party either (i) cause the
issuer or seller to agree to comply with instructions from Secured Party as to
any such Investment Property, without further consent of Debtor or nominee, or
(ii) upon the occurrence of a non-cured Event of Default, arrange for Secured
Party to become the registered owner of the Investment Property. If any
Investment Property, Certificated or Uncertificated, is held by or for Debtor or
its nominee through a Securities Intermediary or Commodity Intermediary* in
excess of $100,000, Debtor will promptly notify and inform Secured Party
thereof, and at Secured Party’s election and written request in an agreement
reasonably acceptable to Secured Party either, upon the occurrence of a
non-cured Event of Default (x) cause the Securities or Commodity Intermediary to
agree to comply with entitlement orders or other instructions directly from
Secured Party concerning the Investment Property in question, or, as
appropriate, to apply any value distributed on account of any Commodity
Contract*, or (y) arrange for the Secured Party to become the entitlement holder
with respect to such Investment Property, with the Debtor being permitted with
Secured Party’s prior consent to exercise rights to withdraw or otherwise deal
with such Investment Property. The foregoing will not apply to any Investment
Property that is in a Securities or Commodity Account of which Secured Party
itself is the Securities or Commodity Intermediary, as to which that particular
Collateral is deemed pledged to and held by Secured Party.

 

  Page 3 of 12 

 



 

5.3.7 Deposit Accounts. For any Deposit Account that Debtor has open or later
opens or maintains, Debtor will at Secured Party’s written request cause the
depositary Bank,* upon the occurrence and during the continuance of a non-cured
Event of Default, to agree to comply at any time with instructions from Secured
Party directing the disposition of such funds as are credited to or held in such
Deposit Account, without further consent of Debtor. The forgoing provisions will
not apply to (i) any Deposit Account for which Debtor, Secured Party and the
depository Bank have entered into a particular cash collateral agreement, (ii)
Deposit Accounts for which Secured Party itself is the depositary, (iii) Deposit
Accounts specifically and exclusively designated and used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit or
Debtor’s salaried employees, maintained in the ordinary course of Debtor’s
business, and (iv) Deposit Accounts or securities accounts where the average
daily balance over the prior ninety (90) days of the respective account has not
exceeded $100,000. For the avoidance of doubt, Secured Party shall not issue a
“Notice of Exclusive Control” (however defined under any deposit account control
agreement) or withhold consent to Debtor with respect to withdrawal of funds
unless (x) a non-cured Event of Default shall have occurred and be continuing or
(y) such Bank shall have notified Secured Party of Bank’s intention to terminate
such Deposit Account.

 

5.3.8 Other Actions as to Collateral. Debtor agrees with Secured Party to take
or permit any commercially reasonable other actions requested by Secured Party
in writing to ensure the attachment, perfection and first lien priority status
of, and the unhindered ability of Secured Party to enforce the security
interests, rights and remedies in any of the Collateral pursuant to this
Agreement, any other Transaction Document or applicable law against Debtor, any
other obligor or any Account Debtor (collectively, “Enforcement”), including (i)
completing, executing, delivering and filing or recording, where appropriate,
landlord lien waivers, financing statements, amendments thereto and
continuations thereof to the extent deemed necessary or advisable by Secured
Party, (ii) causing Secured Party’s name to be duly noted as secured party on
any certificate of title for a titled good if and as required by applicable
federal or State/state law if the same notation is required or advisable as a
condition to Enforcement, (iii) complying in all material respects with any
applicable provision of any law, rule, regulation or any treaty of the United
States as to any Collateral if such compliance is a condition to Enforcement,
(iv) obtaining necessary governmental and other third-party consents and
approvals, including that of any licensor, lessor or other person obligated on
the Collateral or on account of the Lease, (v) obtaining waivers from landlords
or other secured parties or any Account Debtor obligated on an Account
receivable in form reasonably acceptable to Secured Party upon written request
from Secured Party, and (vi) Debtor waiving any claim of marshaling other
collateral for the Obligations.

 

5.3.9 Negative Pledge. Debtor covenants and agrees with Secured Party that while
this Agreement is in effect, Debtor shall not, without the prior written consent
of Secured Party: (1) create or grant to any person or entity, except Secured
Party, any lien, security interest, encumbrance, cloud on title, mortgage,
pledge or similar interest in any of the Debtor’s Intellectual Property (as
defined below) or (2) enter into a negative pledge agreement, or similar
agreement, affecting the rights of the Intellectual Property with any other
party.

 

As used herein, Intellectual Property means:

 

Debtor’s interests and rights to (a) all domestic and foreign patents, patent
applications, patent rights, patent licenses (including any United States Patent
and Trademark Office (“PTO”) application or registration number and file jacket
number and assigned date), all related fees, income and royalties, rights to sue
for any infringement thereof, and all reissues, divisions, continuations,
renewals, extensions and continuations-in-art thereof; (b) all state (common law
or otherwise), federal or foreign trademarks, service marks, collective
membership marks, slogans, trade names, all applications therefor (excluding
however any application to register any such item prior to the filing under
applicable law of a verified statement of use or its equivalent for the same, if
the creation of a security interest therein would void or invalidate the same),
all rights thereto and licenses thereof and all related income and royalties,
all whether or not registered (but including any PTO application or registration
number and file jacket number and assigned date), and all fees, goodwill of any
business associated therewith or symbolized thereby, rights to sue for
infringement or unconsented use thereof, and all reissues, extensions and
renewals thereof; (c) all registered copyrights and copyright registrations or
applications (identified, if possible, by title, author and any United States
Copyright Office (“USCO”) registration number and assigned date), all present
and future copyrights that are not registered but are entitled to be, any
derivative works, all copyrightable or copyrighted materials, works,
manuscripts, documents, tapes, disks or discs, storage media, computer programs
and source or object codes, Software*, computer databases, flow diagrams, all
tangible property evidencing the same; (d) all industrial designs, trade
secrets, know-how, technology, information and processes and all other forms of
intellectual and industrial property; (e) all Collateral described in the
attached Schedule 1; (f) all General Intangibles* in any way related thereto to
any of the foregoing sub-clauses (a), (b) (c); and (e); (ii) all records,
writings, papers, and data kept or relating to any part or component of the
Collateral, in all forms (written, photographic, microfilm, microfiche,
electronic or otherwise, and the computer software and other media, together
with its related hardware and equipment, as may be required to utilize, create,
maintain, process and retrieve the same); (iii) all accessions, substitutions
and additions thereto, and all Supporting Obligations*, cash and non-cash
Proceeds* thereof, or royalties therefrom. Notwithstanding anything contained in
this Agreement to the contrary, the term “Collateral” shall not include any
United States intent-to-use trademark applications to the extent that the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark applications under applicable federal law. If the
Debtor obtains rights in or to any new or subsequent (a) United States copyright
registrations or applications therefor, (b) patentable inventions or patent
application or patent for any reissue, division or continuation of any patent,
(c) trademarks or trademark renewals or extensions of any trademark
registration, or (d) other “Intellectual Property” as defined and described
herein, after the date of this Agreement, the same shall be included in the term
“Intellectual Property” and the provisions of this Agreement will be applicable
to the same as after-acquired Intellectual Property.

 

  Page 4 of 12 

 

 

6. Relation to Other Transaction Documents. Nothing in any other Transaction
Documents will derogate from or diminish any of the rights and remedies of
Secured Party in this Agreement. Any non-cured “Event of Default” under any
other Transaction Document will, at Secured Party’s election, constitute an
actionable non-cured Event of Default under this Security Agreement and the
Lease Agreement.

 

7. Warranties and Covenants of Debtor. Debtor expressly warrants and covenants
that as of the date of this Agreement and continuously until the Obligations
shall have been fully paid and performed:

 

7.1 Except for “Permitted Liens” (as so defined and further identified, if any,
on Schedule 2 to this Agreement), Debtor owns (or to the extent that this
Security Agreement extends to Collateral acquired after the Effective Date will
own) or has (or will have) rights in the Collateral, in either case free from
any adverse lien, other security interest or any other encumbrance or
hypothecation, whether senior or subordinate to the lien and security interests
arising under this Security Agreement. Debtor will take any commercially
reasonable actions to defend the Collateral against all claims and demands of
all persons at any time claiming the same or any interest therein.

 

7.2 [Reserved]

 

7.3 Debtor’s full and correct legal name is that used in this Agreement. Debtor
is organized as a corporation under the laws of the State of Delaware, and if
and as a “registered organization*” its registration/identification number is
4074115. Debtor’s current address for notices and principal place of business,
or if Debtor has more than one place of business, its chief executive office, is
that stated below for Notices. Debtor has the organizational power, authority
and legal right to grant all security interests and otherwise enter into and
perform under this Agreement and all other Transaction Documents, and has duly
authorized the same.

 

7.4 Debtor will not change its legal name, its place(s) of business, its chief
executive office location, its address for notice or its registered organization
number without first (i) notifying Secured Party at least fifteen (15) days in
advance of any such proposed change (or such shorter period reasonably
acceptable to Secured Party), and (ii) confirming any such change upon
occurrence by notice to Secured Party. Debtor may not change its type of
organization, jurisdiction of organization or organization legal structure
unless (a) Debtor has provided at least five (5) days’ prior written notice to
Secured Party (or such shorter period reasonably acceptable to Secured Party) or
(b) such change is in connection with Borrower’s initial public offering of
common stock.

 

7.5 [Reserved]

 

7.6 Debtor will notify Secured Party of any change in the location of the
Collateral, outside the ordinary course of business, within ten (10) days of any
such change (other than temporary changes in location for maintenance or repair
or Collateral in transit), and will not sell, lease, license, further encumber,
or destroy the Collateral outside the ordinary course of business, without prior
notice to and the written consent of Secured Party; provided, however, that
Debtor shall be permitted to sell, lease, license, further encumber, destroy
and/or remove the Collateral without prior notice to and without consent of
Secured Party if and to the extent expressly permitted pursuant to the terms of
the Lease Agreement.

 

  Page 5 of 12 

 



 

7.7 Debtor will pay timely all taxes and assessments of every nature which may
be levied or assessed against the Collateral before delinquency; provided that
the failure to make any such payments shall not constitute a breach of this
covenant unless the aggregate amount of such payments could reasonably be
expected to exceed $100,000.

 

7.8 Until the Obligations (other than inchoate indemnification obligations) have
been fully paid, performed, and satisfied, Debtor shall not grant any lien,
encumbrance, or security interest in any part of the Collateral, or permit any
lien, encumbrance, or security interest to exist in any of the Collateral,
except for Permitted Liens and liens arising by operation of law to secure
obligations not yet due and payable. Debtor will not permit the Collateral to be
attached or replevied unless the execution or other enforcement of the liens
related to such attachment or replevin is effectively stayed and claims secured
thereby are actively contested in good faith by appropriate proceedings.

 

7.9 The Collateral is in good condition (ordinary wear and tear excepted) and
Debtor will keep all material items of tangible Collateral in good repair and
working order and from time to time (other than ordinary wear and tear), replace
and repair all such parts of the Collateral as may be broken, worn out or
damaged (unless such Collateral is determined by Debtor in the exercise of its
reasonable commercial judgment to be obsolete or no longer used or useful in the
business of Debtor) but without allowing any lien to be created upon the
Collateral on account of such replacement or repairs other than Permitted Liens.
Secured Party may examine and inspect the Collateral at any time (provided that,
absent the continuance of a non-cured Event of Default, inspections by Secured
Party shall be confined to normal business hours and upon reasonable notice),
wherever located, and Debtor shall pay Secured Party’s reasonable costs in
connection with each such examination/inspection provided that Debtor shall only
be obligated to reimburse Secured Party for the cost of one
examination/inspection per calendar year unless a non-cured Event of Default has
occurred and is continuing.

 

7.10 Debtor will not use the Collateral or let it be used in violation of any
applicable statutes, regulations, rules or ordinances, including those concerned
with environmental or accessibility matters, except to the extent that any such
violation could not reasonably be expected to have a material adverse effect on
the ability of Debtor to fulfill its obligations under the Lease Agreement.

 

7.11 No third-party financing statement covering the Collateral is on file in
any public office except for Permitted Liens and the financing statements (if
any) identified on Schedule 2 hereto.

 

7.12 Debtor will maintain insurance on the Collateral against fire and such
other hazards included within the term “all risks,” and in such form, in amounts
and for such periods as Secured Party may reasonably require (provided that such
insurance and amounts are customarily required for companies in Debtor’s
industry that are similar in size and operating capacity as Debtor) and for the
benefit of Debtor and Secured Party as their respective interests shall appear.
The Debtor assigns to Secured Party all right to proceeds of any insurance not
exceeding the Obligations, and directs any insurer to pay all proceeds directly
to Secured Party and authorizes Secured Party to endorse any draft for such
proceeds. Acceptable certificates of such policy or policies will be delivered
to the Secured Party and the policies will be maintained with a company or
companies reasonably acceptable to Secured Party. Debtor retains all “risk of
loss” of the Collateral.

 

7.13 Debtor will permit Secured Party to inspect and examine Debtor’s books and
records at any reasonable time during normal business hours and upon at least
five (5) business days prior written notice to ascertain and verify actions
taken or amounts due regarding the Collateral and the Obligations.

 

7.14 Collateral will not be misused or abused, wasted or destroyed, or allowed
to deteriorate (except for ordinary wear and tear in its intended uses), except
as permitted pursuant to the Lease Agreement.

 

  Page 6 of 12 

 



 

7.15 Debtor will not create any Chattel Paper in excess of $100,000 without
placing a legend on the Chattel Paper acceptable to Secured Party indicating
that Secured Party has a security interest in the Chattel Paper, except to the
extent that any creation could not reasonably be expected to have a material
adverse effect on the ability of Debtor to fulfill its obligations under the
Lease Agreement.

 

7.16 Each Account receivable in the Collateral represents a bona fide, existing,
valid and legally enforceable indebtedness of the Account Debtor, free from any
claim for credit, deduction, discount, allowance, dispute, defense, set off or
counterclaim by any Account Debtor (other than any such claims, deductions,
discounts, allowances, disputes, defenses, set offs or counterclaims that could
not reasonably be expected to have a material adverse effect on the ability of
Debtor to fulfill its obligations under the Lease Agreement), and will be kept
and maintained by Debtor at its place of business set forth below for Notices.

 

7.17 With respect to any Inventory:

 

7.17.1 Debtor will maintain records in the ordinary course of business regarding
all Inventory, and Debtor will promptly advise Secured Party of any material
change of the type, quantity or quality of the Inventory that would reasonably
be expected to have a substantial effect on the value of the Inventory as part
of the Collateral or on the Secured Party’s security interest therein. As to all
sales of Inventory to a customer or Account Debtor where such sales constitute a
material fraction of Debtor’s aggregate Inventory sales, whether for cash or
resulting in Accounts receivable, Debtor will promptly advise Secured Party of
any substantial or material change in any such customers’ or Account Debtors’
name, organization, mailing address, principal place of business or location of
delivered Inventory.

 

7.17.2 Unless a non-cured Event of Default shall have occurred and be
continuing, Debtor may process and dispose of Inventory in its regular course of
business and as otherwise permitted pursuant to the Lease Agreement; provided
that all Proceeds and Accounts receivable are encumbered by this Agreement in
first priority position in favor of Secured Party (except as otherwise provided
for herein and in the Lease Agreement). At and after the reasonable written
request of Secured Party, all invoices from the sale, exchange, licensing or
other transfer of Inventory, whether for cash or resulting in any Account
receivable, will be promptly provided in original or identical copy to Secured
Party by Debtor.

 

7.18 Financial Reporting. Within thirty (30) calendar days after the end of each
calendar month following the date of this Agreement, Debtor will provide Secured
Party with company-prepared, unaudited financial statements for Debtor,
including statements of income, financial position, and cash flow for the
calendar month, at its end, and calendar year-to-date. In addition, Debtor will
provide Secured Party with annual consolidated and consolidating financial
statements for Debtor, including statements of income, financial position, and
cash flow, which shall be delivered within one hundred eighty (180) days after
Debtor’s fiscal year end together with an audit report thereon bearing an audit
opinion unqualified as to scope of independent certified public accountants
reasonably acceptable to Secured Party.

 

7.19 No Additional Debt. Except for “Permitted Debt,” Debtor will not incur any
Indebtedness or permit any Indebtedness to continue without Secured Party’s
express, prior written approval, which approval shall not be unreasonably
withheld. “Indebtedness” shall mean (a) obligations for borrowed money, (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments,
(c) obligations to pay the deferred purchase price of property or services (in
any case, excluding accounts payable for amounts due in six months or less), (d)
obligations of the lessee under capital leases (it being acknowledged that
operating leases shall not constitute Indebtedness), (e) obligations to
reimburse or prepay and bank or other person in respect of amounts paid under a
letter of credit, banker’s acceptance, or similar instrument, whether drawn or
not, (f) obligations to purchase securities arising in connection with the sale
of the same or substantially similar securities, (g) obligations to purchase,
redeem, exchange, convert, or otherwise acquire for value any of Debtor’s
capital stock or any warrants, rights, or options to acquire such capital stock,
except such obligations performable exclusively at Debtor’s option, (h)
obligation to repurchase assets previously sold (including without limitation
obligations to repurchase accounts or chattel paper under factoring or similar
agreements), (i) obligations under interest rate swap, cap, collar, or similar
hedging arrangements, and (j) all obligations of others of the type described in
the foregoing clauses (a) through (i), inclusive, that Debtor guaranties or
otherwise assures. “Permitted Debt” shall mean (i) Indebtedness of Debtor to
Secured Party under the Transaction Documents, (ii) any future Indebtedness of
Debtor from a lender who enters into a subordination agreement with Debtor and
Secured Party reasonably acceptable to Secured Party, (iii) additional purchase
money Indebtedness (including capital leases) (“PM Indebtedness”), not to exceed
One Hundred Fifty Thousand Dollars ($150,000) outstanding at any time, on
Equipment* acquired or held by Debtor incurred for financing the acquisition of
that equipment, (iv) Indebtedness existing on the Effective Date and set forth
on Schedule 7.10 hereof and any refinancings, refundings, renewals or extensions
thereof, (v) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business, (vi) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, (vii) Indebtedness
arising in connection with endorsement of instruments for deposit in the
ordinary course of business and (viii) other Indebtedness, in a principal amount
which, exclusive of any other Permitted Debt expressly identified above, does
not exceed One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate
outstanding at any time. Prior to incurring any PM Indebtedness, Debtor shall
provide fifteen (15) business days’ written notice to Secured Party providing
Secured Party an option to provide such PM Indebtedness, including a description
of the Equipment* to be acquired and the proposed amount of PM Indebtedness. If
Secured Party provides an offer of financing, Debtor shall either accept such
offer or, prior to accepting any offer from another financing party with better
terms (as to interest rate, lease rate, maturity or lease term, as the case may
be), shall provide Secured Party with written notice of such terms which Secured
Party shall have two (2) business days from the receipt of such further notice
to provide identical or better terms (as determined by the Parties in good
faith) to Debtor (which Debtor shall be required to accept) or to decline or not
so provide (in which case Debtor may accept such alternative offer).

 

  Page 7 of 12 

 



 

7.20 Right of First Refusal. Debtor hereby agrees that if at any time Debtor or
any subsidiary or Affiliate of Debtor (a “Debtor Entity”) receives from a third
party an offer, term sheet or commitment, or any Debtor Entity makes a proposal
substantially acceptable to or accepted by any person or entity (all of the
foregoing being referred to as an “Offer”), which Offer provides for permanent
financing, long term financing, short term financing, cash flow financing,
working capital financing, accounts receivable financing, real estate financing,
inventory or equipment financing, financing secured in whole or in part by
assets (tangible or intangible) or personal property of any Debtor Entity, or
sale/leaseback financing, the applicable Debtor Entity shall first forward the
Offer to the Secured Party which shall have five (5) days after receipt thereof
(the “Option Period”) to agree to provide similar financing in the place of such
person or entity upon the terms and conditions set forth in the Offer and to
notify the applicable Debtor Entity in writing of the Secured Party’s acceptance
of the Offer (the “Acceptance Notice”). If Debtor has not received an Acceptance
Notice within the Option Period, Debtor shall be free to consummate the
transaction described in the Offer with the third party providing the Offer (the
“Transaction”); provided, however, that the foregoing, and Secured Party’s
failure to respond to issue an Acceptance Notice, shall not be construed as a
waiver of any of the terms, covenants or conditions of this Security Agreement.
In the event that the Transaction is not consummated under similar terms with
such person or entity during the ninety (90) day period following the expiration
of the Option Period, or any material term is changed, the applicable Debtor
Entity shall not be permitted to consummate the Transaction without again
complying with this Section. The right of first refusal granted to the Secured
Party hereunder shall survive payment in full of all of the Lease obligations
here now or in the future for a period of six (6) months following such payment.

 

7.21 New Subsidiaries and Investments. If at any time Debtor creates or acquires
a subsidiary or any ownership interest in any other legal entity, Debtor and
each such subsidiary or entity will promptly notify Secured Party of the
creation or acquisition thereof and take all action as Secured Party may
require, as further security for Debtor’s obligations hereunder, to (a) cause
all of such subsidiary’s assets to be made subject to one or more valid,
perfected, and effective first and prior lien and security interests granted in
favor of Secured Party and (b) grant and pledge to Secured Party a valid,
perfected, and effective first and prior lien and security interests in the
stock, units, or other evidence of Debtor ownership of or in such subsidiary or
other entity. Notwithstanding the foregoing, (i) no foreign subsidiary shall be
required to cause its assets to be made subject to a security interest in favor
of Secured Party, and (ii) no capital stock such foreign subsidiary shall be
required to be pledged, in each case to the extent material adverse tax
consequences to Debtor could reasonably be expected to result therefrom, it
being understood and agreed that a pledge by Debtor of 66% of the capital stock
of a foreign subsidiary will not cause material adverse tax consequences to
Debtor.

 

7.22 Other Documents and Information. Debtor shall promptly submit to Security
Party such other documents and information as Secured Party shall reasonably
request from time to time.

 

  Page 8 of 12 

 



 

8. Performance by Secured Party; Purchase Option.

 

8.1 At its option, Secured Party may discharge taxes, liens or other
encumbrances at any time levied or placed on the Collateral, pay for insurance
on the Collateral and pay for the maintenance, preservation, administration of
and accounting for of the Collateral should Debtor fail to do so. Debtor agrees
to reimburse Secured Party on demand for any payment so made and, until such
reimbursement is made, the reasonable amount paid by Secured Party will be added
to the Obligations and bear interest at the rate of fifteen percent (15%) per
annum. Secured Party has no responsibility or liability as to any matter
pertaining to the Collateral, and has no duty to protect, insure, or realize
upon the Collateral except for those responsibilities imposed upon it by the
UCC. Such care as Secured Party gives to the safekeeping of property of a like
kind owned or controlled by Secured Party, or if no like kind property is owned
or controlled by Secured Party, care as is customary in Debtor’s industry for
like kind property, will constitute reasonable care of Collateral if and when in
Secured Party’s possession. Debtor releases Secured Party from any liability for
any act or omission relating to the Collateral, except for failure to exercise
good faith and the above-specified reasonable care, or from willful misconduct
or gross negligence.

 

8.2 Debtor, at its option at any time exercisable in accordance with the
Stipulated Value Schedule set forth in the Lease Agreement, shall have the right
to acquire, and Secured Party shall transfer to Debtor (a) all rights and
interests of the Secured Party under the Lease Agreement, (b) the lessor’s
reversionary interest of the Secured Party in all leased property, and (c) all
other rights and interests (if any) of the Security Party under the Lease
Agreement and the Transaction Documents. Without limiting the foregoing, in the
event of the payment in full by Debtor of the “Stipulated Value” as so defined
under the Lease Agreement, Secured Party shall transfer to Debtor (a) all rights
and interests of the Secured Party under the Lease Agreement, (b) the lessor’s
reversionary interest of the Secured Party in all leased property, and (c) all
other rights and interests (if any) of the Secured Party under the Lease
Agreement and the Transaction Documents. In connection with either such exercise
of option or payment, Secured Party shall deliver such terminations relating to
security interests and further evidence of transfer and termination, upon the
reasonable request, and at the expense, of Debtor.

 

8.3 Debtor shall provide Secured Party, and/or its assigns, with the option to
purchase an amount of shares equal to the (i) greater of Secured Party’s current
pro-rata ownership of existing shares as if exercised and converted, on a fully
diluted basis, or (ii) up to $500,000 of stock of the same class and at the same
price as provided to other investors for each new respective round, if permitted
by applicable law.

 

9. Default and Remedies.

 

9.1 A non-cured “Event of Default” under this Security Agreement will exist upon
the occurrence and during the continuance of (a) a non-cured Event of Default
under the Lease Agreement or (b) any default in the performance of any
obligation under this Agreement or any Transaction Document which continues for
a period of thirty (30) days after the receipt by Debtor of written notice from
Secured Party; provided, that, if such default is curable and does not involve
either the payment of money or the delivery of any report, information, or
tangible item to Secured Party, then, so long as Debtor is diligently pursuing
such cure, Debtor shall have an additional thirty (30) days within which to
effect such cure (not to exceed sixty (60) days, in the aggregate for such cure
period). Upon and after any such non-cured Event of Default under this Security
Agreement, Secured Party may, at its option and sole discretion, do any one or
more, or any combination or all, of the following:

 

9.1.1 Declare the entire amount of the Obligations then outstanding due and
payable at once;

 

9.1.2 Exercise any, all, or any combination of the rights and remedies of a
secured party under the UCC or other applicable law, including the right to
enter any place of business of the Debtor, without legal process, and take
possession of and remove, or store and protect at the place of business, and
thereafter administer, account for, and collect, the Collateral;

 

9.1.3 Require Debtor to assemble and relinquish any Collateral, and to make it
available at the place designated by Secured Party;

 

9.1.4 [Reserved]

 

  Page 9 of 12 

 

 

9.1.5 Commence proceedings for foreclosure of this Security Agreement in the
manner provided by law for the foreclosure of a real property mortgage; and

 

9.1.6 As secured party in possession of the Collateral, carry on the business of
Debtor as a going concern.

 

Any requirement of reasonable notice of any disposition of the Collateral will
be satisfied if such notice is mailed to the address of the Debtor designated
herein at least thirty (30) days before the time of such disposition. Secured
Party may dispose of Collateral without giving any warranty, express or implied,
and warranties of title or otherwise may be disclaimed in any such disposition.
In any disposition upon credit, Debtor will receive the benefit only of payments
actually made by a purchaser and received by Secured Party. Secured Party may
acquire Collateral by credit bid(s) at any disposition permitted under the UCC.
Secured Party may, but has no duty to, notify and collect from any Account
Debtors or other Obligors.

 

9.2 Secured Party will have the right at any time after any non-cured Event of
Default to notify some or all of the Account Debtors of the assignment of their
Accounts to Secured Party. Upon any non-cured Event of Default, Secured Party
may confirm, demand, collect, receive, receipt for, sue or compromise, adjust,
settle or extend the time for payment of these Accounts receivable, in its name
or in the name of Debtor, upon such terms as it may determine, without providing
notice to or obtaining the consent of Debtor. Nothing in this paragraph,
however, will create a duty on the part of Secured Party to collect the Accounts
receivable. In the event any remittance is sent by an Account Debtor to Debtor
after any non-cured Event of Default, Debtor shall promptly notify Secured Party
and transmit such remittance to Secured Party in the form received by Debtor.
Upon the occurrence of a non-cured Event of Default, Debtor constitutes and
appoints Secured Party as Debtor’s true and lawful attorney-in-fact, with full
power to receive and dispose of all Account Debtor payments, to endorse Debtor’s
name on all checks, notes, drafts, money orders or other forms of payment which
may come into the possession of Secured Party or any other instrument or
document which would facilitate the payment of any of the Accounts receivable or
the perfection of Secured Party’s rights in the Collateral. Upon the occurrence
of a non-cured Event of Default, the power of attorney granted herein, is
irrevocable until all Obligations of Debtor to Secured Party have been fully
paid and satisfied.

 

9.3 Upon and during the continuance of a non-cured Event of Default, the
Collateral shall include any and all Intellectual Property of the Debtor, and
Debtor shall do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as Secured Party may reasonably
require from time to time in order to (i) grant a first priority security
interest (subject to Permitted Liens) in the Intellectual Property and (ii)
perfect and maintain the validity, effectiveness and priority of this Agreement
and any of the liens intended to be created hereunder.

 

10. Nonexclusive Remedies. The remedies conferred by this Agreement are
nonexclusive and cumulative of any other remedies now available or subsequently
existing at law, in equity or by statute, regulation, rule or otherwise, all of
which are reserved by and to Secured Party.

 

11. Reservation of Rights. No delay or forbearance by or on behalf of Secured
Party in exercising any right, remedy, power or privilege under this Security
Agreement (“Lessor’s Rights”) will operate as a waiver of any such Lessor’s
Rights, nor shall any exercise or non-exercise of any particular Lessor’s Right
preclude any other or further exercise of Lessor’s Rights pertaining to any
current or subsequent default by Debtor. The taking of this Security Agreement
will not waive or impair any other security that Secured Party may have or
hereafter acquire for the payment of the Obligations nor will the taking of any
such additional security waive or impair this Security Agreement. Secured Party
may resort to any security it may have and apply proceeds of the Collateral in
any order it may deem proper.

 

12. Expenses, Fees and Costs. If any Event of Default occurs, or Secured Party
otherwise acts to protect its security interest in the Collateral pursuant to
the terms of this Agreement, Debtor promises to pay all of the following costs
and fees if incurred by or on behalf of Secured Party: (i) all reasonable
expenses of retaking, holding, administering, accounting for, collecting,
preparing for sale and selling of the Collateral, (ii) reasonable attorneys’ and
experts’ fees and costs, (iii) all reasonable costs and expenses of collection,
enforcement, interpretation or any foreclosure, whether or not suit is filed,
and (iv) all costs of suit, each of which are to be determined by a court and
not by a jury. “Suit” includes proceedings in courts of original, appellate and
bankruptcy jurisdiction.

 

  Page 10 of 12 

 



 

13. Waivers. No waiver under this Agreement is valid unless it is in writing and
signed by the Party giving the waiver. A waiver of a particular matter or remedy
does not waive a subsequent or similar matter or remedy. No waiver will excuse a
Party from payment or the performance of its other obligations under this
Agreement.

 

14. Attachment and Choice of Law. The Lease Agreement has been materially
negotiated in the State and has been made and delivered in the State. All
parties irrevocably consent and agree that the law of the State has attached to
the Lease Agreement, this Agreement, and all Transaction Documents for all
purposes of interpretation and enforcement thereof and this Security Agreement
is governed by the laws of the State. The parties consent and submit to the
nonexclusive jurisdiction of the courts of the State and the United States
District Court for the District including the State, and to venue in Maricopa
County, Arizona, concerning any action arising under the Lease Agreement, this
Security Agreement, and any other Transaction Document, and the parties further
waive any claim of forum non-conveniens or equivalent to such venue.

 

15. Construction. Captions and headings are for convenience and reference only
and do not define, limit or affect the contents of this Security Agreement.
References to “paragraphs” or “sections” refer to this Security Agreement unless
stated otherwise. The terms “include” or “including” mean “without limitation by
reason of enumeration.” All grammatical usage will be deemed to refer to the
masculine, feminine, neuter, singular or plural as the context and identity of
any person(s) may require.

 

16. Severability and Interpretation. The invalidity or unenforceability of any
provision of this Security Agreement does not affect the other remaining
provisions. This Security Agreement will be construed as if it excluded any
invalid or unenforceable provision, which will be severed from this Security
Agreement. Whenever possible, this Security Agreement will be interpreted so as
to be valid under applicable law, and will not be construed strictly in favor of
or against any particular party, including any party who drafted or prepared
this Security Agreement, but instead according to its plain meaning to give
effect to its intended purposes.

 

17. Financing Statement. If filed or recorded, this Security Agreement will also
be deemed to be a UCC Financing Statement, a collateral assignment, grant or
conveyance; and notice of assignment, deed of trust, mortgage or hypothecation.

 

18. Notices. Except as otherwise required by law, all notices under this
Agreement will be in writing. Notices are deemed given and received (a) when
personally delivered, (b) when received by facsimile or by overnight courier
service, or (c) on the fourth Business Day after mailing by certified or
registered U.S. Mail, postage prepaid, return receipt requested. Notices will be
addressed as follows:

 

  To Debtor:   MagneGas, Inc.       Attn: Chief Financial Officer       11885
44th Street North       Clearwater, Florida 33762

 

  To Secured Party: Point Financial, Inc.       Attn: President       3318 East
Kachina Drive       Phoenix, Arizona 85044

 

(or at any other address designated in a notice given by a Party to change its
address). Rejection or refusal to accept, or the inability to deliver because of
change in address as to which no notification has been given, will be deemed to
constitute receipt if given as provided above.

 

19. Waiver of Jury Trial. Any lawsuit concerning this Agreement will be tried by
the court, AND THE PARTIES EACH IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHTS TO
ANY TRIAL BY A JURY (ADVISORY OR OTHERWISE).

 

20. Modification. This Agreement may be amended only by a written document
signed by all the Parties.

 

  Page 11 of 12 

 

 

21. Time. TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF EACH PROVISION OF THIS
AGREEMENT. If this Agreement requires any action to be performed on a date,
which is not a “Business Day” (a Saturday, Sunday or a state or federal legal
holiday), such action will be validly performed on the next succeeding Business
Day.

 

22. Parties Bound. “Debtor” includes the undersigned (individually or
collectively) and all successors, assigns and personal or legal representatives,
jointly and severally. “Secured Party” means such Party and its successors and
assigns. Neither party may assign this Security Agreement or any other
Transaction Documents except in connection with an assignment of the Lease
Agreement, and in accordance with the assignment provisions of the Lease
Agreement.

 

23. No Third Party Beneficiary. This Agreement is solely for the benefit of the
Parties (and any successors and permitted assigns) and does not confer any
rights or remedies on any other persons.

 

24. Counterparts. This Agreement may be executed in identical counterparts, each
of which upon execution shall be deemed an original, but all of which together
will constitute one document. Partially executed signature or acknowledgment
pages of any one counterpart may be combined with any other partially executed
counterpart to constitute a fully executed original Agreement. Facsimiles of
executed signature pages are effective as original signatures.

 

25. Incorporation of Recitals and Exhibits. The Debtor’s Representations and all
attached Exhibits and Schedules are incorporated as part of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

  Page 12 of 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first written above.

 

DEBTOR:   SECURED PARTY:       MagneGas Corporation,   Point Financial, Inc., a
Delaware corporation   an Arizona corporation

 



      Ermanno Santilli, CEO   Michael J. O’Malley, President

 

Signature page to General Security Agreement

 

 

 

 

SCHEDULE 1 TO SECURITY AGREEMENT

 



 

 

 

SCHEDULE 2 TO SECURITY AGREEMENT

 

 

 

